Citation Nr: 1145066	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

The Veteran's tinnitus had its onset during service. 


CONCLUSION OF LAW

Tinnitus was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was exhibited in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Board observes that tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  This is a subjective symptom clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

At the outset, the Board first determines that the claim on appeal stems from an April 2007 application for VA compensation benefits.  The claim was first denied by RO rating decision dated July 2007.  The Veteran was provided notice of this decision by letter dated July 26, 2007.

Within one year of notice of decision, the Veteran submitted additional private medical evidence for consideration of his claim.  Thus, the RO was required to consider this evidence as part of the original claim.  38 C.F.R. § 3.156(b).  Thereafter, the RO developed the claim which included obtaining VA examination and opinion.  The Veteran ultimately submitted a notice of disagreement with an April 2009 RO rating decision which "confirmed and continued" the prior service connection denial.  Thus, the Veteran has continuously prosecuted the original RO denial of the claim in July 2007.

The facts of this case may be briefly summarized.  The Veteran has testified to noise exposure during service such as being in close proximity to ammunition firing and heavy equipment.  The Board has no reason to doubt his allegations as they are consistent with his known circumstances of military service, which involved basic training and working as heavy equipment mechanic.  38 C.F.R. § 3.303(a). 

The Veteran also denies a significant post service history of noise exposure.  He reports working for several years on a farm followed by many years performing maintenance and cleaning duties at a college.  His most significant noise exposure involved dear hunting once every fall.  The Board also has no reason to doubt this description of post service noise exposure. 

The Veteran's service treatment records (STRs) do not reflect lay or medical evidence of hearing loss or tinnitus.  His separation examination only reflected 15/15 hearing with whispered voice testing which, according to a VA examiner in October 2008, is not a reliable test for sensorineural hearing loss.

Postservice, a May 1996 private audiology consultation first diagnosed bilateral neurosensory hearing loss.  At that time, the Veteran reported first noticing tinnitus when in military service.  He otherwise reported military noise exposure 30 years previous with bilateral hearing loss and constant bilateral tinnitus for the last 25 years.  Subsequent evaluations diagnosed the Veteran with sensorineural hearing loss in the left ear, probable cochlear in origin, as well as mixed right ear hearing loss.  It was also noted that tinnitus also appeared to be cochlear generated.

Notably, the Veteran's private audiologist has provided opinion that the Veteran's bilateral sensorineural hearing loss is due, in part or whole, to military noise exposure.  This physician did not provide opinion as to the onset or etiology of tinnitus.

In October 2008, a VA audiologist provided opinion the Veteran's currently manifested bilateral sensorineural hearing loss was aggravated in part by his service noise exposure.  It was noted that the extent of the Veteran's current hearing loss was greater than would be expected for someone his age.  The examiner then stated that the STRs were silent for reports, complaints or treatments of tinnitus and, on this basis, a link could not be established between the current tinnitus and military experience.

On this record, the Board finds that the evidence is in relative equipoise as to whether the Veteran's tinnitus may be attributable to active service.  The Board notes that there is no significant evidence of record impeaching the Veteran's allegation of the onset of tinnitus in service with persistent and/or recurrent symptomatology since service. 

Notably, the Veteran's STRs do not reflect any report of tinnitus but also do not reflect any denial of tinnitus symptoms.  The first documented statement of record regarding tinnitus, in 1996, described the onset of tinnitus during military service.  This statement is entitled to significant probative value, as it was made in the context of seeking appropriate medical care from his treating physician.  Additionally, the statement was made many years before seeking VA compensation which reduces the concerns of a statement influenced by monetary compensation considerations.  Overall, the Veteran has not shown himself to be an unreliable historian.

On the other hand, a VA examiner in October 2008 provided opinion that a link could not be provided between the current tinnitus and military service.  This opinion, however, is entitled to little probative value as it is inadequate for rating purposes.  Importantly, the VA examiner based the opinion on the lack of STRs reflecting lay report of tinnitus.  However, the examiner made no mention as to whether the Veteran's allegation of the onset of tinnitus could provide the necessary nexus evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding that a medical examination was inadequate where the examiner "impermissibly ignored the appellant's lay assertions" of injury during service).

Additionally, the VA examiner did not address the issue of whether the Veteran's tinnitus could be noise-induced in nature irregardless of when the disorder first manifested, or whether the tinnitus is associated with the service-connected sensorineural hearing loss.  In general, VA recognizes that tinnitus is a symptom associated with many conditions, including acute noise exposure and noise-induced hearing loss.   Veterans Benefits Administration (VBA) Training Letter 10-02 dated March 18, 2010.  In fact, VBA has stated that sensorineural hearing loss is the "most common cause" of tinnitus.  Id.  For this reason, VBA states that, if hearing loss is present, a VA audiology opinion should address the issue of whether tinnitus is associated with the hearing loss.  Id.

In this situation where military noise exposure is conceded to have caused bilateral sensorineural hearing loss, where a private audiologist has identified a probable cochlear origin for both sensorineural hearing loss and tinnitus, where VA acknowledges that sensorineural hearing loss is the most common cause of tinnitus, and where there is credible report from the Veteran that his tinnitus started in service, the Board finds that reasonable doubt exists as to whether the Veteran's tinnitus has its onset during active service.  As such, the Board resolves reasonable doubt in favor of the Veteran and grants his appeal.  38 U.S.C.A. § 5107(b). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


